Citation Nr: 1448337	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  09-09 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for renal dysfunction.


REPRESENTATION

Veteran  represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1967 to October 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2008 and September 2013 rating decisions by the Los Angeles, California Department of Veterans Affairs (VA) Regional Office (RO).  It is noted that subsequent to the June 2014 Supplemental Statement of the Case (SSOC), the RO received additional evidence (consisting of private treatment records) without a waiver of RO consideration.  The Board reviewed this evidence and found that in part it is not relevant and in remaining part it is either duplicative or cumulative of what the RO has considered.  Therefore, it is not necessary for the Board to remand the case to the RO for initial review of the additional submission in regard to the issue adjudicated upon the merits.

In the September 2013 rating decision, the RO issued a decision denying service connection for renal dysfunction.  The Veteran subsequently submitted a timely Notice of Disagreement, and thus, below, the Board remands this appeal pursuant to Manlincon for the issuance of a Statement of the Case.  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A left knee disability did not manifest in service and is unrelated to service, and left knee arthritis was not manifest within one year of separation.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by service, and arthritis of the left knee may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2014) have been met.  Correspondence dated in August 2007 notified the Veteran of the information and evidence needed to substantiate his claim, including notice of what information he was responsible for providing and of the evidence that VA would attempt to obtain.  He was also provided notice as to how VA assigns disability ratings and effective dates.  The left knee issue was most recently readjudicated in the June 2012 supplemental statement of the case.

The RO did not arrange for a VA examination/opinion as to the claim of service connection for a left knee disability.  The Board has considered whether such examination is necessary.  There is nothing in the record that suggests that this disability may be related to the Veteran's service; he has not advanced any specific theory of entitlement.  Absent an indication that the disability may be associated with the Veteran's service an examination to secure a medical nexus opinion is not necessary, as even the low standard in McLendon v. Nicholson, 20 Vet. App. 79 (2006), is not met.  The Veteran has not identified any pertinent evidence that remains outstanding.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the adjudication of this claim.  See 38 C.F.R. § 3.159 (2013).

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all the evidence in the Veteran's record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases (including arthritis) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To substantiate a claim of service connection, there must be evidence of: the claimed disability; incurrence or aggravation of a disease or injury in service, and; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis related to a left knee disability.  On September 1971 service separation examination, no knee problems were reported and examination of the lower extremities and musculoskeletal structure was normal.  

The Veteran's post service treatment records show that he denied joint pain on VA musculoskeletal evaluation in August 2006.  These records show that his initial knee complaint was in November 2006, when a mental health progress note shows that he reported having injured his knee.  However, the treatment report does not show which knee was injured.  

Private treatment records in March 2008 include a history of degenerative meniscus tear, medial, and knee osteoarthritis and contusion.  These records do not identify which knee was affected.  

Although the competent medical evidence shows that the Veteran has a current knee disability, these records do not identify whether it is the left or right knee.  In the absence of any competent evidence showing that the Veteran has a left knee disability, he has not presented a valid claim of service connection for such disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Further, even if the record showed that he has a current left knee disability, there is no evidence a left knee disability was diagnosed or treated in service.  The earliest postservice notation of a knee problem is the November 2006 (35 years after service separation) VA mental health progress note showing that he reported having injured his knee, and the record would indicate that injury was recent and certainly post-service.  There is no evidence that osteoarthritis of the knee was manifested to a compensable degree in the first year following his discharge from active duty.  Consequently, service connection for a left knee disability on the basis that such became manifest in service and persisted, or for arthritis of the knee on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.

The only evidence in the record that relates a left knee disability to his service consists of the Veteran's own opinions.  He is a "layperson" and does not allege he has any medical expertise.  While a layperson may be competent to observe joint symptoms including pain, the diagnosis and etiology of an insidious process such as a knee disability (including arthritis) are complex medical questions that require medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  The Veteran has not submitted any medical opinions or medical literature in support of his allegations.  In the absence of evidence of onset of related symptoms in service and continuity of such symptoms thereafter, his unexplained and unsupported (by medical evidence) statements alleging a nexus between his service and a left knee disability do not merit any probative value.  

The Board notes also that a lengthy time interval between service and the initial postservice clinical notation of knee complaints (here, nearly 35 years) is, of itself, a factor weighing against a finding of service connection.  In further support of this conclusion, in statements, such as that included in the Veteran's notice of disagreement and substantive appeal (VA Form 9), the Veteran only reports that he has a current left knee disability, not that there was a link to service.  In his May 2007 claim on appeal, the Veteran indicated that the date of disability was 1971 (the year he left service), but did not make any specific contentions of how the disability began.  In short, his own statements do not detail how a current left disability is related to service, to include detailing any continuity of symptomatology.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim of service connection for left knee disability and the appeal must be denied.


ORDER

The appeal seeking service connection for a left knee disability is denied.


REMAND

The Veteran filed a timely Notice of Disagreement to the September 2013 rating decision denial of service connection for renal dysfunction.  To date, however, the RO has not responded to this Notice of Disagreement with a Statement of the Case addressing the issues.  The Board finds that a Statement of the Case must be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case addressing entitlement to service connection for renal dysfunction.  Notify the Veteran and his representative of his appeal rights and that he must file a timely Substantive Appeal (on VA Form 9) if he desires to perfect the appeal of this claim.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).


____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


